Citation Nr: 1423539	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-11 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an initial compensable rating for hepatitis C prior to September 19, 2011.  

3.  Entitlement to an initial rating in excess of 20 percent for hepatitis C since September 19, 2011.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and September 2010 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted an increased (10 percent) rating for bilateral hearing loss, effective August 31, 2009, and granted service connection for hepatitis C, rated noncompensable, effective April 28, 2008, respectively.  A February 2012 rating decision granted an increased (20 percent) rating for the Veteran's hepatitis C, effective September 19, 2011 (date of VA examination).  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU rating, formally claimed in November 2013, and has included such issue on the preceding page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, TDIU is an element of an initial rating or increased rating).  

The Board notes that a March 2012 rating decision granted service connection for peripheral neuropathy of the left lower extremity as secondary to his service-connected hepatitis C.  The Veteran appealed the rating assigned, a statement of the case was issued to him, but he did not perfect the appeal in the matter.  Accordingly, the matter is not addressed herein as it is not before the Board.  However, September 2011 VA peripheral nerves examination provided an opinion that the Veteran's peripheral neuropathy of the bilateral lower extremities was at least as likely as not related to his service-connected hepatitis C.  In addition, a March 2012 VA addendum opinion report also provided an opinion that the Veteran's peripheral neuropathy of the bilateral lower extremities was proximately due to or the result of his service-connected hepatitis C.  Despite these positive nexus opinions, the RO curiously only granted service connection for peripheral neuropathy of the left lower extremity.  As the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity appears to have been raised by the record (and supported by positive nexus opinions), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran had, at worst, Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  

2.  For the period prior to September 19, 2011, resolving all reasonable doubt in the Veteran's favor, the evidence reflects complaints of fatigue, arthralgia, malaise and nausea; dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks, are not shown.  

3.  For the period since September 19, 2011, the evidence of record fails to reflect that the Veteran's hepatitis C was manifested by minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  For the period prior to September 19, 2011, the criteria for a 10 percent rating, but no higher, is warranted for the Veteran's hepatitis C.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2013).  

3.  For the period since September 19, 2011, the criteria for a rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran's hepatitis C claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  An October 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  A June 2013 supplemental statement of the case readjudicated the matter after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's post-service VA and private treatment records have been obtained, including records from the Social Security Administration (SSA).  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in June 2009, November 2009, September 2011, January 2013, and February 2013.  Further, the Veteran has not alleged, nor does the record show, that his hearing loss or hepatitis C have worsened in severity since the most recent examinations.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board finds that the VA examinations, cumulatively, were adequate to evaluate the Veteran's hearing loss and hepatitis C disabilities and the severity of his symptoms.  Specifically, the examiners reviewed the Veteran's claims file (where available), performed physical evaluations of the Veteran, identified his symptoms and provided assessments of the nature and severity of his disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).  To the extent the Veteran's claims file was not reviewed prior to a VA examination, the Board notes that the claims on appeal involve increased ratings and the current severity of the disabilities at hand.  Nonetheless, even where the claims file was not available for review, medical treatment records and prior VA examination reports were reviewed so that pertinent medical history was considered.  See, e.g., January and February 2013 VA examinations; see also Stefl, 21 Vet. App. at 125.  

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Bilateral Hearing Loss

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The Veteran contends that his hearing loss is more severe than the 10 percent rating currently assigned and believes that a higher rating should be assigned.  

Historically, a September 2007 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating, effective December 1, 2006.  The instant claim for increase was received on August 31, 2009.  

On November 2009 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

35
55
65
65
LEFT

35
65
65
65

The average puretone thresholds were 55 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The Veteran reported difficulty hearing with employment.  It was noted that the hearing loss had no effect on the Veteran's usual daily activities.  The diagnosis was bilateral mild to moderately severe sensorineural hearing loss.  

At the May 2011 Decision Review Officer hearing, the Veteran testified that he cannot hear someone if not looking directly at them, and that he turns up the television really loud and watches with closed captioning.  He also stated that his ears get sore from the hearing aids, and that he gets ear infections.  He indicated he can hear pretty well on a telephone. 

On September 2011 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

40
60
65
60
LEFT

40
65
70
65

The average puretone thresholds were 56 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The Veteran reported trouble hearing in many situations, and ear infections as a result of wearing hearing aids.  The diagnosis was bilateral sensorineural hearing loss.  

On January 2013 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

35
60
65
60
LEFT

35
65
70
65

The average puretone thresholds were 55 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  The Veteran reported he turns up the volume loudly on the radio and television.  He also related that he has to look at people and be close to them to understand them better.  

In this case, the audiometric findings during the pendency of this appeal show that the Veteran is not warranted a rating in excess of 10 percent.  

Applying the results of the November 2009 VA examination to Table VI produces a finding that the Veteran had Level IV hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 10 percent rating.  

Applying the results of the September 2011 VA examination to Table VI produces a finding that the Veteran had Level IV hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 10 percent rating.  

Applying the results of the January 2013 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level IV hearing acuity in the left ear (warranting a 0 percent rating).  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his bilateral hearing loss at any time during the appeal period.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  On this basis, the Veteran is not entitled to a rating in excess of 10 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  

Hepatitis C

The Veteran's service-connected hepatitis C is currently rated noncompensable prior to September 19, 2011, and 20 percent from that date.  

Diagnostic Code 7354 provides for a 0 percent rating when the hepatitis C is nonsymptomatic.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114.  

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  

Note (2) of 38 C.F.R. § 4.114 states that for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Furthermore, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.  

On June 2009 VA examination, it was noted that the Veteran's treatment for his hepatitis C has included three months of Interferon and Riboviron from July to October 2008.  It was indicated that there were zero incapacitating episodes during the past 12 months.  It was noted that there were no current symptoms.  

At the May 2011 Decision Review Officer hearing, the Veteran reported fluctuating weight gain and loss.  He testified that he experiences occasional nausea and vomiting, as well as pain on a regular basis.  The Veteran stated he was bedridden two weeks ago for four days.  He also indicated he suffers abdominal cramps.  He follows a strict diet consisting of low protein and no salt.  

On September 2011 VA examination, the Veteran reported experiencing nausea and fatigue for about ten years prior to the official diagnosis of hepatitis C.  It was noted his symptoms included daily fatigue, nausea, vomiting, and dietary restriction (consisting of a low salt, low sugar diet).  His symptoms did not include continuous medication, malaise, or anorexia.  The examiner noted that the Veteran's hepatitis C was manifested by at least two weeks but less than four weeks of incapacitating episodes in the past 12 months.  It was noted that the Veteran was unable to mow his yard, that he feels drained of energy and sometimes wakes up fatigued.  It was also related that he naps daily for 45 to 60 minutes.  

On February 2013 VA examination, it was noted that the Veteran's hepatitis C signs and symptoms included intermittent fatigue, malaise and nausea, near-constant and debilitating arthralgia, constant diarrhea (for about a year), and rectal bleeding (found to have hemorrhoids and polyps on colonoscopy).  His hepatitis C is not manifested by continuous medication.  The examiner indicated that the Veteran's hepatitis C has resulted in incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months.  There was no evidence of cirrhosis of the liver.  It was noted that the impact of the Veteran's hepatitis C on his ability to work was due to marked fatigue, lethargy, weakness and malaise.  

After reviewing the evidence of record, the Board finds that the Veteran is warranted an increased 10 percent rating, but no higher, for the period prior to September 19, 2011.  In this regard, the Board notes that the June 2009 VA examination report indicated that the Veteran had zero incapacitating episodes during the past 12 months, and that he had no current symptoms related to his hepatitis C.  Nonetheless, both VA and private treatment records document complaints of fatigue, arthralgia, malaise and nausea.  See, e.g., July 21, 2008 Dr. B. Waters letter (Chief of the Memphis VA Medical Center); August 6, 2008 VA hepatology record; August 28, 2008 SSA record.  Resolving all reasonable doubt in the Veteran's favor, while such symptomatology does not entirely fulfill the criteria for a 10 percent rating for hepatitis C, the Board finds that the Veteran's symptomatology approximates the severity of a 10 percent rating.  

For the period prior to September 19, 2011, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C warrants a further increased 20 percent rating.  As noted above, there are complaints of fatigue, arthralgia, malaise and nausea in the Veteran's VA and private treatment records.  However, there is no evidence the Veteran's hepatitis C required dietary restriction (it is unclear whether the Veteran's testimony of dietary restriction was due to his Veteran's hepatitis C).  In this regard, the earliest evidence of a change in the Veteran's diet was a June 7, 2009 VA treatment record wherein it was noted that his diet was the American Heart Association diet; there is no indication that the change in diet was due to or to treat the Veteran's hepatitis C.  There is also no evidence of anorexia during this period, or of continuous medication to treat his hepatitis C.  In addition, there was no evidence or suggestion of incapacitating episodes due to the Veteran's hepatitis C until September 19, 2011 VA examination.  Moreover, for the period prior to September 19, 2011, the Veteran's weight remained fairly stable, and there was no evidence of hepatomegaly.  Based on the evidence during the period prior to September 19, 2011, the Board finds that the Veteran's hepatitis C is consistent with the currently assigned 10 percent rating awarded above, and the preponderance of the evidence is against a rating in excess of 10 percent.  

For the period since September 19, 2011, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C warrants, or approximates, the criteria for a 40 percent rating.  In this regard, the Board notes that there is no evidence, or suggestion, that the Veteran's hepatitis C has been manifested by incapacitating episodes having a total duration of at least four weeks during a 12 month period.  See September 2011 and February 2013 VA examination reports.  And while there is evidence of daily fatigue and malaise, and complaints of arthralgia and nausea, there is no evidence of anorexia, weight loss or hepatomegaly, including as reflected in the September 2011 and February 2013 VA examination reports.  Consequently, the evidence of record fails to reflect that the Veteran has met the criteria for the next higher rating of 40 percent.  

The Board specifically acknowledges its consideration of the lay evidence of record in adjudicating this claim, including the Veteran's assertions of fatigue, malaise, arthralgia, and nausea.  The Board further acknowledges that the Veteran is competent to report his hepatitis C symptoms, and the Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, when viewing the evidence as a whole, the Board concludes that the Veteran's currently assigned disability evaluations contemplate his reported symptomatology.  
Based on the foregoing, the Board concludes that a basis for assigning a schedular rating in excess of those assigned for the Veteran's service-connected hepatitis C have not been presented.  Therefore, the Veteran's appeal is denied to the extent he is denied a rating in excess of 10 percent for the period prior to September 19, 2011, and in excess of 20 percent for the period since September 19, 2011.  

Extraschedular Consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, regarding the Veteran's bilateral hearing loss, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board does not find that the Veteran's bilateral hearing loss interferes with his work beyond the interference contemplated by the currently assigned 10 percent rating.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing people, having to face people, and having to turn things up loud, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the VA examiners discussed the impact of the Veteran's hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Regarding the Veteran's hepatitis C, the medical evidence fails to show anything unique or unusual so as to warrant referral for consideration of an extraschedular rating.  In this regard, the Board notes that the Veteran has been granted service connection for peripheral neuropathy of the left lower extremity as secondary to his service-connected hepatitis C.  In addition, the Board is referring the matter of service connection for peripheral neuropathy of the right lower extremity as related to his hepatitis C.  The rating criteria for hepatitis C otherwise reasonably describe the level and symptomatology of the Veteran, and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.   


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.  

Subject to the laws and regulations governing monetary benefits, for the period prior to September 19, 2011, a disability rating of 10 percent, and no more, for hepatitis C is granted.  

For the period since September 19, 2011, a rating in excess of 20 percent for hepatitis C is denied.  


REMAND

Regarding the matter of entitlement to a TDIU rating, the Board finds that additional development is necessary prior to adjudication of the matter.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of his bilateral hearing loss, tinnitus, hepatitis C and peripheral neuropathy of the left lower extremity, for a combined 40 percent schedular rating.  Thus, the Veteran does not meet the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  The RO has not submitted the Veteran's TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.  Under the circumstances of this case, that should be considered if the schedular requirements are not met on remand, and before the Board enters its decision.  

Accordingly, the case is REMANDED for the following action:

1. Send VCAA notice to the Veteran that apprises him of the information and evidence needed to substantiate his claim for a total disability rating based on individual unemployability due to service-connected disabilities.  

2. Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. After associating all outstanding records with the claims file, physically or electronically, arrange for an appropriate VA examination, to be provided by a vocational rehabilitation specialist, if possible, regarding the effect of the Veteran's service-connected disabilities on his employability.  

Based on review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employability due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, but irrespective of his age and any nonservice-connected disabilities.  

The examiner must provide a rationale for any and all opinions expressed.  

4. The RO should ensure that all development sought above is completed, and then adjudicate the claim of entitlement to a TDIU rating with consideration given to referring the matter to the Director of the Compensation and Pension Service for extra-schedular consideration if appropriate.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


